10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

LITTLER MENDELSON, P.C,

30.W. San Fernando, 7th Floor

San Jose, CA 95143.2303

408,998,4150

Case 3:19-cv-02427-MMC Document 11

BENJAMIN A. EMMERT, Bar No. 212157
LITTLER MENDELSON, P.C.

50 West San Fernando Street, 7th Floor

San Jose, CA 95113.2303

Telephone: 408.998.4150

Fax No.: 408.288.5686

E-mail: bemmert@littler.com

DOUGLAS A. WICKHAM, Bar No. 127268
HELEN BRAGINSKY, Bar No. 282359
LITTLER MENDELSON, P.C.

633 West Fifth Street, 63rd Fl.

Los Angeles, California 90071.3541
Telephone: 213.443.4300

Fax No.: 213.443.4299
E-mail:dwickham@littler.com
E-mail:hbraginsky@littler.com

Attorneys for Plaintiff
JLT SPECIALTY INSURANCE SERVICES INC.

Filed 05/12/19 Page 1 of 9

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION

JLT SPECIALTY INSURANCE SERVICES
INC., a Delaware corporation,

Plaintiff,

GARY PESTANA, an individual; SARAH
SHERMAN, an individual; DUSTIN SMITH,
an individual; and RAMY MORCOS, an
individual,

Defendants.

 

 

1.

Case No. 3:19-cv-02427

DECLARATION OF JOSEPH G.
POCHRON IN SUPPORT OF JLT
SPECIALTY INSURANCE SERVICES
INC, EX PARTE APPLICATION FOR (1)
TEMPORARY RESTRAINING ORDER;
(2) EXPEDITED DISCOVERY; AND (3)
ORDER TO SHOW CAUSE RE
PRELIMINARY INJUNCTION

Date: May 13, 2019
Time: TBD
Dept.: TBD

Complaint Filed: May 3, 2019
Trial Date: Not Set

Case No. 3:19-cv-02427

 

 

DECLARATION OF JOSEPH G. POCHRON ISO EX PARTE APPLICATION FOR TRO,
EXPEDITED DISCOVERY, AND OSC

 

 
nw

tad

27

28

LUTTLER MENDELSON, PC,
30 W. San Fermendo, 1h Floor
SanJase, CA 95113.2303
408.990.4150

Case 3:19-cv-02427-MMC Document 11—Filed-05/12/19_ Page 2 of 9

 

I, Joseph G, Pochron, declare as follows:

I, Tam an adult over the age of 18 and have personal knowledge of the facts set
forth herein and if called as a witness in this matter could and would testify competently to the
following facts.

2. I currently serve as President, Forensic T echnology & Consulting of
TransPerfect Legal Solutions (“TransPerfect”), an international provider of complex data and
discovery management services to corporations and law finns, including assisting with preservation
of data, computer forensics, mobile forensics, and data collection. I have more than 13 years of
experience in digital forensics. Before joining TransPerfect in 2014, I served at the Commanding
Officer of the cybercrime task force and digital forensics laboratory for the Lehigh County, PA
District Attorney’s office. I hold several industry-recognized certifications, and I have provided
affidavits and expert testimony as a forensic expert in various legal proceedings throughout the

United States. My curriculum vitae is annexed as Exhibit 1 and outlines my education and.

 

professional experience to date.

3, As pertinent to this application, TransPerfect has been retained as a consultant
to perform forensic computer investigation services on electronic devices issued by JLT Specialty
Insurance Services Inc. (“JLT”) to certain of its former employees.

4, Acting as a consultant and technical expert, TransPerfect performed a forensic
inspection of the laptop computers returned to JLT by Mr. Gary Pestana, Ms. Sarah Sherman, and
Mr. Ramy Morcos, and of iPhones returned to JLT by Mr. Gary Pestana, Ms. Sarah Sherman, Mr.
Dustin Smith and Mr. Ramy Morcos.

5. Stated below is a summary of findings resulting from TransPerfect’s work that

I have personal knowledge of with respect to the forensic analysis.

SUMMARY OF FINDINGS
Laptop Computers Issued By JLT to Mr. Gary Pestana, Ms. Sarah Sherman
and Mr. Ramy Morcos

2. Case No. 3:19-cv-02427

 

 

DECLARATION OF JOSEPH G. POCHRON ISO EX PARTE APPLICATION FOR TRO,
EXPEDITED DISCOVERY, AND OSC

 

 
28

UTILER MENDELSON, F.C;

50 W. San Femands, 7th Floor

Bandose, CA 95143.2308

408.998.4159

  
 

Case 3:19-cv-02427-MMC Document 11—Filed-05/12/19 Page 3 of 9

 

6. TransPerfect received three laptop computers from JLT that JLT represented
had been previously issued to three former employees—Mr. Gary Pestana, Ms. Sarah Sherman and
Mr. Ramy Morcos—as described below. Upon receipt, TransPerfect made a bit-by-bit (exact
duplicate} forensic image of each of the hard drives of three laptop devices using Paladin Forensic
7.04 and stored the forensic images on clean media in RAID 1 airays (one set of media for each
laptop imaged). Each device was then inspected for evidence of the use of external storage devices

and accounts and for evidence of transfer of files to such devices and accounts,

Laptop Computer Issued By JLT to Mr. Gary Pestana

7. TransPerfect received a laptop computer from JLT that JLT represented had
been previously issued to Gary Pestana and returned by Mr. Pestana to JLT on the termination of his
employment. The laptop computer is a Lenovo Thinkpad X250, serial number PC-047CSX, asset
tag USLT11710, evidence number C2028950-078-003 (the “Pestana laptop”). I understand Mr.
Pestana resigned from JLT on about March 21, 2019.

8. Following receipt and imaging of the Pestana laptop, TransPerfect performed
a forensic analysis to determine whether there was evidence of external storage devices, including
USB devices, being attached to the laptop,

9, Based on TransPerfect’s inspection, I determined that multiple external
electronic storage devices had been attached to the Pestana laptop between March 11, 2019, and
March 22, 2019. I also determined that several devices were last attached on March 22, 2019, the
day after Mr. Pestana’s last day of employment with JLT.

10, The following table lists the external electronic storage devices connected to

the Pestana laptop in March 2019 and the date and time of connection:

      

 

 

 

 

0647313A3B78B4F83017&0 Generic Flash Disk USB Device 3/22/2019 1:24:45 PM
0647313A3B78B4F83017 Alcor USB Drive 3/22/2019.3:12:02 PM
b099c63353d04f6041dc24a?fbeaddBdf63

7c5b1 Apple iPhone 3/22/2019 3:12:02 PM

 

 

 

 

 

3, Case No. 3:19-cv-02427

 

 

DECLARATION OF JOSEPH G. POCHRON ISO EX PARTE APPLICATION FOR TRO,
EXPEDITED DISCOVERY, AND OSC

 

 
bp

28

LITTLER MENOELSON, B.C.

86 W, San Femando, Ah Floor

San Jose, CA 95143.2903

ADE. 098.4150

Case 3:19-cv-02427-MMC Document11 Filed 05/12/19 Page 4of9 ~

 

 

0014785448B1BF2107422F1E

Kingston DataTraveler 3,0 USB
Device

3/22/2019 3:12:02 PM

 

G0A44C413C4 EFF6179840234

Kingston DataTraveler 3.0 USB
Device

3/22/2019 3:12:02 PM

 

60A44C4 25 2A8FF6179930228

Kingston DataTraveler 3.0 USB
Device

3/22/2019 3:12:02 PM

 

 

 

 

 

07014A7279279C11 Patriot Memory USB Device 3/22/2019 3:12:02 PM
STS00LMO 21-1KJ152 SCSI Disk

4&23¢99530&08&000000 Device 3/22/2019:3:12:02 PM

0647313A3B78B4F83017&0 Generic Flash Disk USB Device 3/22/2019 1:24:45 PM

0647313A3B78B4F83017 Alcor USB Drive 3/11/2019 4:32:21 PM

b099c63353d04f6041dc24a2fbeadd&df63

7c5b1 Apple iPhone 3/11/2019 4:32:21 PM

 

0014785448B1BF2107422F1E

Kingston DataTraveler 3.0 USB
Device

3/11/2019 4:32:21 PM

 

60A44C425 2A8FF6179930228

Kingston DataTraveler 3.0 USB
Device

3/11/2019 4:32:21 PM

 

60A44C413C4EFF6179840234

Kingston DataTraveler 3.0 USB
Device

3/11/2019 4:32:21 PM

 

 

 

 

 

 

07014A7279279C11 Patriot Memory USB Device 3/11/2019 4:32:21 PM
STSOOLMO 21-1K)152 SCS] Disk
4&23¢995a0&08000000 Device 3/14/2019 3:08:15 PM
Ll. TransPerfect also performed forensic analysis to determine whether there was

evidence of files being transferred from the Pestana laptop to an external storage device. A file titled
“My Contacts” was created and transferred to Volume D of the Pestana laptop on March 21, 2019,
the last day of Mr. Pestana’s employment. On the same day, “0647313A3B783017&0 Generic

Flash Disk USB Device” was mounted as Volume D of the Pestana laptop and the “My Contacts”

file was transferred to Volume D.

j2

determine if JLT’s confidential information was copied to other extemal storage devices that were

attached to the Pestana laptop, I would need to conduct a forensic analysis of those devices, and of

the computers on which the external devices were subsequently used.

13. TransPerfect also performed forensic analysis to determine whether there was evidence of
external storage accounts being accessed from the Pestana laptop. Based on TransPerfect’s

inspection, I determined that there was what appears to be an active Dropbox account with metadata

2. Other file transfers may have occurred without leaving evidence. In order to

last updated on March 21, 2019, the last day of Mr. Pestana’s employment with JLT.

4,

Case No. 3:19-cy-02427

 

 

DECLARATION OF JOSEPH G. POCHRON ISO EX PARTE APPLICATION FOR TRO,
EXPEDITED DISCOVERY, AND OSC

 

 

 
bh

28

UTTUER MENDELSON, PC.
‘50 W. Son Femando, Th Floor
San Jose, CA 951 13,2303
AOR. DS8.4156

Case 3:19-cv-02427-MMC Document 11 Filed 05/12/19 Page 5 of 9

14. To determine whether JLT’s confidential information was downloaded to an
external storage account, I would need to conduct a forensic analysis of those accounts and. the

devices and/or computers that were subsequently used to access those sites,

Laptop Cemputer Issued By JLT to Ms. Sarah Sherman
15. TransPerfect received a laptop computer from JLT that JLT represented had

been issued to Sarah Sherman and returned to JLT by Ms. Sherman on the termination of her

employment. The laptop computer is a Lenovo Thinkpad X250, serial number PC-0A4368, asset tag
USLT12022, evidence number C2028950-078-0002 (the “Sherman laptop”). I understand Ms.
Sherman resigned from JLT on about March 20, 2019,

16. Following receipt and imaging of the Pestana laptop, TransPerfect performed
a forensic analysis to determine whether there was evidence of external storage devices, including
USB devices, being attached to the laptop.

17. The following table lists the external electronic storage devices connected to

the Sherman laptop in during the period January to March, 2019 and the date and time of connection:

USB Device PM
2ED8259780 STORE N GO USB Device PM
48367catef&o USB Root Hub 3:00:24 PM

Alcar USB Drive 2:55:08 PM
00008020000130283650003A iPhone: 2:55:08 PM
©590389386031772{9a6Sa8eal42c8dcekdb 2:55:08 PM

DataTraveler 3.0 USB Device 2:55:08 PM

GOAASCAT3942FFG1L798DOIBF DataTraveler 3.0 US8 Device 2355:08 PM
Verbatim STORE N GO USB 2:55:08 PM

2:55:08 PM

23-1KJ152 SCSI Disk Device 3 PM

Kindle internal USB 9:28:20 PM
2ED8259780 erbatim STORE N GO USB Device 9:14:53 PM
a&367calef&o Hub AM

USB Drive
iPhone AM
c590a9386031 iPhone AM
GOASSCSFAC2DFFEI 798A 00F1 DataTraveler 3.0USB 4:24:30 AM
1L7580018F DataTraveler 4:24:30 AM
2ED82597 etbatim ST N 4:24:30 AM
3/ 4524230 AM
21: Disk Device AM

 

18. Based on TransPerfect’s inspection, 1 determined that multiple external
5, Case No, 3:19-cv-02427

 

 

DECLARATION OF JOSEPH G. POCHRON ISO EX PARTE APPLICATION FOR TRO,
EXPEDITED DISCOVERY, AND OSC

 

 
a Gn i hod bo

28

LTTLER MENDELSON, P.C,

‘$6 W San Femando, 7th Fleer

San Jase. CA 95443.2303

408,988 4556

Case 3:19-cv-02427-MMC Document 11 Filed 05/12/19 Page 6 of 9-

electronic storage devices had been attached to the Sherman laptop between January 15, 2019, and
March 20, 2019.

19. Because files may be transferred without leaving forensic evidence on the
computer, in order to determine if JLT’s confidential information was copied to the external storage
devices that were attached to the Sherman laptop, I would need to conduct a forensic analysis of

those devices, and of the computers on which the external devices were subsequently used.

Laptop Computer Issued By JLT to Mr. Ramy Morcos

20. TransPerfect received a laptop computer from JLT that JLT represented had
been issued to Ramy Morcos and returned to JLT by Mr. Morcos on the termination of his
employment. The laptop computer is a Lenovo Thinkpad X250, serial number PC-053PSR, asset
tag USLT11895, evidence number C2028950-078-0001 (the “Morcos laptop”). The Morcos laptop
was sent to TransPerfect by JLT. I understand Mr. Morcos resigned from JLT on about March 26,
2019.

21. Following receipt of the Morcos laptop, TransPerfect performed an analysis to
determine whether there was any forensic evidence showing external storage devices, including USB
devices, being connected to the laptop.

22. The following is a table outlining the external electronic storage devices that

had been connected to the Morcos laptop during March 2019:

6, Case No. 3:19-cv-02427

 

 

DECLARATION OF JOSEPH G. POCHRON ISO EX PARTE APPLICATION FOR TRO,
EXPEDITED DISCOVERY, AND OSC

 

 
NY DB HN fF

oO

19
20

21

28

LTTLER MENDELSON, P.C.
$0 W. San Femands, 7h Floor
Saitose, CA 96113.2303
408.998.4550

Case 3:19-cv-02427-MMC Document 11 Filed 05/12/19 Page 7 of 9

ACOIBF2OB9IGFOOISEO DataTraveler 3.0 USB 2:58:10 PM
2C27D7349F00BFCO70001 70920 O74000 G2.US8 Device 23542:20 PM
SanDisk Cruzer Glide USB Device 2:58:10 BM
20270 OT: USB Device PM

iPhone 6:46:22 PM
chB28834589b75b6d78eid111 1d PM

17b43fcca iPhone 2:58:10 PM
eM
iPhone
iPhone 2:58:10 PM
Sd6b87c1bic8 iPhone PM
iPhone 2:58:10 PM
75 iPhone 2:58:10 PM
iPhone 2:58:10 PM

8dOfidisceicSe3 iPhone PM
7if1fi5a1910 iPhone 2:15:37 PM
iPhone PM
Sd51a9cfa iPad 2:58:10
20044320300CCSAGFD3A 2:58:10 PM
DataTraveler 2.0 PM
2C2707349F008FCO70001709 USB T4134
FSFE5 USB 2:58:10 PM
2004 2401010591 B38C4.4 WD Sandisk USB 2:58:10 PM
S0171 108605 Crurer Mini 2:58:10 PM
DataTraveler 3.0 USB Device
G0A44C426697FF 5179810230 DataTraveler USB PM
21-1KJ152 Disk Device 31:31:05 PM
DT4000 G2 USB Device 13:42:20 PM
2:58:10 FM
ai- SCSI-Disk Device 4:25:49 PM

 

23. Based on my inspection, I determined that multiple external electronic storage

devices were attached to the Morcos laptop computer between March 20, 2019, and March 26, 2019,

24. Because files may be transferred without leaving forensic evidence on the

computer, in order to determine if JLT’s confidential information was copied to the external storage

devices that were hooked up to Mr. Morcos’ laptop computer, I would need to conduct a forensic

analysis of those devices, and of the computers on which the external devices were subsequently
used.

25, TransPerfect also performed forensic analysis to determine whether there was

evidence of external storage accounts being accessed from the Morcos laptop. Based on

TransPerfect’s inspection, I determined that use of multiple accounts, with activity as recent as

7. Case No. 3:19-cv-02427

 

 

DECLARATION OF JOSEPH G. POCHRON ISO EX PARTE APPLICATION FOR TRO,
EXPEDITED DISCOVERY, AND OSC

 

 
bo

28

LUTTLER MENDEL SON, P.C.

SOW. San Femanda, 7th Floor

SanJose, CA 95143.2303

408.998.4150

Case 3:19-cv-02427-MMC Document 11 Filed 05/12/19 Page 8 of 9

March 6, 2019 for Dropbox.
26. To determine whether JLT’s confidential information was downloaded to an
external storage account, I would need to conduct a forensic analysis of those accounts and the

devices and/or computers that were subsequently used to access those sites.

iPhones Issued By JLT to Mr. Gary Pestana, Ms. Sarah Sherman, Mr. Dustin Smith
and Mr. Ramy Morcos

27, TransPerfect received four iPhones from JLT that JLT represented had been
previously issued to four former employees—-Gary Pestana, Sarah Sherman, Dustin Smith and Ramy
Morcos—as described below.

iPhone Issued By JLT to Mr. Gary Pestana

28. TransPerfect received from JLT an Apple iPhone from JLT that JLT
represented had been previously issued to Gary Pestana and returned by Mr. Pestana to JLT on the
termination of his employment. The iPhone is an iPhone 6 model A1549, evidence number 068-
0002. Upon examination, TransPerfect found that the iPhone had also been rest to factory settings
so that no data would be recoverable from it. Because of the condition it was returned in the
device’s serial number was not available,

iPhone Issued By JLT to Ms. Sarah Sherman

29. TransPerfect received from JLT an Apple iPhone from JLT that JLT
represented had been previously issued to Gary Pestana and returned by Mr. Pestana to JLT on the
termination of his employment. The iPhone is an iPhone 6 model A1549, evidence number 068-
0003. This iPhone was sent to TransPerfect by JLT. Upon examination, TransPerfect found that the
iPhone had also been rest to factory settings so that no data would be recoverable from it, Because
of the condition it was returned in the device’s serial number was not available.

iPhone Issued By JLT to Mr. Dustin Smith
30. TransPerfect. received from JLT an Apple iPhone from JLT that JLT

represented had been previously issued to Mr. Dustin Smith and returned by Mr. Pestana to JLT on

8, Case No, 3:19-cv-02427

 

 

DECLARATION OF JOSEPH G. POCHRON ISO EX PARTE APPLICATION FOR TRO,
EXPEDITED DISCOVERY, AND OSC

 

 
28

UYTLER MENDELSON, P.C

50 W. San Femando, 7th Floor

San dose, CA 85193,2903

998.988.4150

Case 3:19-cv-02427-MMC Document 11 Filed 05/12/19 Page 9 of 9

the termination of his employment. The iPhone is an iPhone 6 model A1549, evidence number 068-
0005. Upon examination, TransPerfect found that the iPhone had been disabled so that it could not
be accessed for forensic examination. Because of the condition it was returned in the device’s serial
number was not available. Because routine methods of removing the device from its disabled state
would cause data to be wiped, to determine whether the iPhone contains data I would need to
explore the use of advanced forensic measures.
iPhone Issued By JLT to Mr. Ramy Morcos

31. TransPerfect received from JLT an Apple iPhone from JLT that JLT
represented had been previously issued to Mr. Dustin Smith and returned by Mr. Pestana to JLT on
the termination of his employment. The iPhone is an iPhone 7 model A177 8, evidence number 068-
0001. Upon examination, TransPerfect found that the iPhone had also been disabled so that it could
not be accessed for forensic examination. Because of the condition it was returned in the device’s
serial number was not available. Because routine methods of removing the device from its disabled
state would cause data to be wiped, to determine whether the iPhone contains data I would need to
explore the use of advanced forensic measures.

I declare under the laws of the United States of America and the laws of the State of

California that the foregoing is true and correct.

Dated:

yf tify

Joséf6h G. Pochron

 

9. Case No. 3:19-cv-02427

 

 

DECLARATION OF JOSEPH G. POCHRON ISO EX PARTE APPLICATION FOR TRO,
EXPEDITED DISCOVERY, AND OSC

 

 
